STATE OF MICHIGAN

                             COURT OF APPEALS



PAMPA LANES, INC.,                                            UNPUBLISHED
                                                              October 19, 2017
              Petitioner-Appellant,

v                                                             No. 334152
                                                              Tax Tribunal
CITY OF WARREN,                                               LC No. 2014-002721

              Respondent-Appellee.


Before: TALBOT, C.J., and O’CONNELL and O’BRIEN, JJ.

TALBOT, C.J. (concurring).

       I concur in the result only.

                                                       /s/ Michael J. Talbot




                                          -1-